14‐1672‐cv 
     Hand v. New York City Housing Preservation and Development Division of Code Enforcement 
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 26th day of May, two thousand fifteen. 
 4    
 5          PRESENT:  RALPH K. WINTER, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges. 
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           
11          DEBORAH HAND, 
12           
13                                           Plaintiff‐Appellant, 
14                                    
15                                   v.                                         No. 14‐1672‐cv 
16    
17          NEW YORK CITY HOUSING 
18          PRESERVATION AND DEVELOPMENT 
19          DIVISION OF CODE ENFORCEMENT, 
20           
21                                           Defendant‐Appellee. 
22                   
23          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
24           
25          FOR APPELLANT:                   Deborah Hand, pro se, Brooklyn, NY.    
26                                             
 1         FOR APPELLEE:                  Pamela Seider Dolgow, Ingrid R. Gustafson, for 
 2                                        Zachary W. Carter, Corporation Counsel of the 
 3                                        City of New York, New York, NY. 
 4    
 5         Appeal from a judgment of the United States District Court for the Eastern 
 6   District of New York (Roslynn R. Mauskopf, Judge). 
 7         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
 8   AND DECREED that the judgment of the District Court is AFFIRMED IN PART, 
 9   VACATED IN PART, and REMANDED. 
10         Deborah Hand, pro se, appeals the District Court’s grant of summary 
11   judgment dismissing her employment discrimination and retaliation claims 
12   under Title VII of the Civil Rights Act of 1964 and the Americans with 
13   Disabilities Act (ADA) and denying her request for relief from pre‐termination 
14   administrative decisions pursuant to Federal Rules of Civil Procedure 59 and 60.  
15   We assume the parties’ familiarity with the facts and record of the prior 
16   proceedings, to which we refer only as necessary to explain our decision to 
17   affirm in part, vacate in part, and remand. 
18         Hand filed an initial complaint with the New York State Division of 
19   Human Rights (NYSDHR) on December 9, 2009, and she presented no evidence 
20   that she filed a relevant complaint with the Equal Employment Opportunity 
21   Commission prior to that date.  The District Court did not err in dismissing as 
22   time‐barred her Title VII claims insofar as they rested on allegations of 
23   discriminatory conduct that occurred more than 300 days before December 9, 
24   2009.  See Harris v. City of New York, 186 F.3d 243, 247 & n.2 (2d Cir. 1999); see 
25   also 42 U.S.C. § 2000e‐5(e)(1).   
26         Except for her hostile work environment claim, the District Court also 
27   properly dismissed all of Hand’s Title VII race and sex discrimination and 

                                                  2
 1   retaliation claims.  First, the determination by the administrative law judge (ALJ) 
 2   that Hand was guilty of misconduct and incompetence provided a legitimate, 
 3   nondiscriminatory reason for Hand’s dismissal, and Hand provided no evidence 
 4   that this reason was pretextual.  Second, we agree that Hand’s retaliation claims 
 5   fail because there is no record of a causal connection between her complaints and 
 6   the alleged adverse employment actions taken against her.  See Zann Kwan v. 
 7   Andalex Grp. LLC, 737 F.3d 834, 845 (2d Cir. 2013).     
 8         The District Court erred in granting summary judgment on Hand’s Title 
 9   VII hostile work environment claim.  Based on record evidence that Hand’s 
10   supervisor felt her breast and repeatedly invaded her personal space, a 
11   reasonable factfinder could find that these incidents were “sufficiently severe . . . 
12   to alter the conditions” of Hand’s employment and “create an abusive working 
13   environment.”1  Raspardo v. Carlone, 770 F.3d 97, 114 (2d Cir. 2014) (quoting 
14   Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)); see Redd v. N.Y. Div. of 
15   Parole, 678 F.3d 166, 178‐82 (2d Cir. 2012) (holding that plaintiff’s sworn 
16   statements that her supervisor engaged in intentionally intrusive conduct and 
17   thrice touched her breasts precluded summary judgment).   
18         The District Court correctly dismissed Hand’s ADA claim as unexhausted, 
19   because she did not claim discrimination on the basis of her disability in either 
20   her initial or amended NYSDHR complaint, and because Hand’s claim was not 
21   reasonably related to her claims of race and sex discrimination.  See Shah v. N.Y. 
22   State Dep’t of Civil Serv., 168 F.3d 610, 613‐14 (2d Cir. 1999).  


     1 Although the ALJ found Hand’s allegations to be spurious based on the 
     evidence presented at the pre‐termination hearing, these findings are not given 
     preclusive effect.  See Kosakow v. New Rochelle Radiology Assocs., P.C., 274 
     F.3d 706, 728 (2d Cir. 2001).
                                                3
 1         Finally, the District Court properly denied Hand’s motion for relief from 
 2   the pre‐termination administrative decisions.  The Federal Rules of Civil 
 3   Procedure apply only to civil proceedings in federal district court and in certain 
 4   other circumstances not present here.  See Fed. R. Civ. P. 1, 81(a).  To the extent 
 5   that Hand seeks to challenge the pre‐termination administrative decisions on 
 6   procedural due process grounds, her challenge fails because she was provided 
 7   notice of the charges against her and given an opportunity to be heard at the pre‐
 8   termination hearing, and New York provides an adequate post‐deprivation 
 9   remedy in the form of an Article 78 proceeding.  See Locurto v. Safir, 264 F.3d 
10   154, 171, 175 (2d Cir. 2001). 
11         We have considered Hand’s remaining arguments and conclude that they 
12   are without merit.  For the foregoing reasons, we VACATE and REMAND with 
13   respect to Hand’s Title VII hostile work environment claim, and otherwise 
14   AFFIRM the judgment of the District Court.   
15                                          FOR THE COURT: 
16                                          Catherine O’Hagan Wolfe, Clerk of Court  




                                               4